Citation Nr: 0936105	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to March 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO in Atlanta, Georgia 
currently has jurisdiction over the claim.

The Veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in August 2009.  
A transcript of the hearing is associated with the Veteran's 
VA claims folder.  At that time the Veteran submitted 
evidence directly to the Board along with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Issues not on appeal

The above-referenced August 2004 rating decision also denied 
the Veteran's claims of entitlement to increased disability 
ratings for a service-connected skin disorder of the left 
hand and arm and a scar of the right forearm.  The Veteran 
filed a notice of disagreement as to these issues in 
September 2004.  However, in December 2005 the Veteran 
indicated that he no longer wished to pursue his appeal as to 
these claims.  See the December 2005 DRO hearing transcript, 
page 1.  Accordingly, these issues are not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that PTSD currently exists.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
March 31, 2004.  Specifically, the Veteran was advised in the 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain these 
records on his behalf.  The letter also informed the Veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The letter specifically advised the Veteran that in order to 
substantiate his claim for service connection, the evidence 
must demonstrate "a relationship between your current 
disability and an injury, disease or event in military 
service."  
See the March 31, 2004 letter page 7.  

The Veteran was also specifically notified in the letter to 
describe or submit any additional evidence which he thought 
would support his claim in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See id. at page 3.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 27, 2006.  In any event, because the 
Veteran's claim is being denied, elements (4) and (5) are 
moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of VA and private outpatient treatment, as well as 
report of a VA fee-basis examination of the Veteran in August 
2008.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
mental status examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that this examination 
is adequate for purposes of rendering a decision in the 
instant appeal.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, in August 2009 he testified before 
the undersigned Chief Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

In essence, the Veteran contends that he has PTSD related to 
a stressful incident in service, namely encountering a fellow 
soldier who had sustained burns over 75 percent of his body 
after running over a mine in Vietnam.  See the Veteran's 
January 2006 stressor statement; see also the August 2009 
hearing transcript, 
page 3.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  Section 4.125(a) requires that mental disorder 
diagnoses conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV). 
38 C.F.R. §§ 4.125(a), 4.130 (2008).

With respect to element (2) of 38 C.F.R. § 3.304(f), combat 
status or a confirmed stressor, the Veteran did not receive 
any decorations or awards indicative of combat status.  His 
military occupational specialty during his service in Vietnam 
was general construction equipment operator, which is not 
ordinarily associated with combat.  There are no awards and 
decorations indicative of combat status.  The Veteran's 
service personnel records and service treatment records are 
negative for any indication of combat status while in 
Vietnam.

Given the lack of any objective evidence of participation in 
combat in the Veteran's military records, the Board finds 
that combat status has not been demonstrated in this case.  
Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.  In this case, 
the RO submitted a request to JSRRC in March 2006 to attempt 
to verify the Veteran's claimed PTSD stressor from service.  
JSRRC responded that a member of the Veteran's unit, D.R.P., 
received second degree burns over 7 percent of his arms, 
stomach and back in June 1970 when his Bobtail vehicle hit a 
mine, thus verifying the Veteran's claimed stressor.  Element 
(2) of 38 C.F.R. § 3.304(f) is accordingly satisfied.

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  Some of 
the Veteran's clinicians at the Atlanta VAMC contend that the 
Veteran has PTSD as a result of his Vietnam service.  
Contrary to these findings are those of the August 2008 VA 
fee-basis examiner, who asserts that the Veteran does not 
meet the DSM-IV criteria for PTSD and instead suffers from 
depression and alcohol abuse.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:
The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After reviewing the 
record, and for reasons stated immediately below, the Board 
finds the opinion of the August 2008 VA fee-basis examiner, 
who determined that the Veteran does not have PTSD, to be of 
greater probative value than the other opinions of record to 
the contrary. 
The opinions in favor of a PTSD diagnosis suffer from a 
number of flaws.  Most notably, the PTSD diagnoses rendered 
by VA clinicians appear to be based on unverified or 
exaggerated stressors, the Veteran's inferences that he was 
engaged in combat with the enemy, or no stressors at all.  
For instance, in his December 2004 VA intake session, the 
Veteran offered a "vague response to question regarding 
combat exposure" and endorsed "witnessing 'a few' 
traumas."  The Board also notes that, with respect to the 
verified stressor, the Veteran has exaggerated the extent of 
the burns sustained by D.R.P. in Vietnam, claiming that 75 
percent of his body was burned (see the August 2009 hearing 
transcript, page 3) when in fact only 7 percent of his arms, 
stomach and back was affected.  See the March 2006 JSRRC 
report.  The remaining VA outpatient records which include a 
diagnosis of PTSD make no mention of any in-service 
stressor(s) supporting the diagnosis.  
The above-cited medical opinions based upon the Veteran's 
vague assertion of combat and unverified or exaggerated 
traumatic stressors are entitled to no greater weight than 
are the reports of the Veteran himself.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [noting that the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So it is in this case.

Additionally, the diagnoses of PTSD rendered by VA clinicians 
which are not based on any reported stressors are not in 
conformity with the DSM-IV criteria.
See 38 C.F.R. §§ 4.125(a), 4.130 (2008). 

Furthermore, unlike the VA fee-basis examiner, there is no 
indication that the VA health care professionals who 
diagnosed PTSD ever performed a thorough mental status 
examination of the Veteran, or even reviewed the other 
medical evidence in the claims folder.  Crucially, the only 
VA outpatient record in which an extensive history was taken 
and a mental status examination was performed reflects 
diagnoses of alcohol abuse and depression; no diagnosis of 
PTSD was rendered at that time.  See the December 2004 
Atlanta VAMC intake session.

Moreover, unlike the opinions of those clinicians diagnosing 
PTSD, the VA fee-basis examiner's opinion is well-reasoned 
and draws on specific aspects from the Veteran's medical 
history, including his substantial history of psychiatric 
diagnoses other than PTSD as well as alcohol abuse.  The 
August 2008 VA fee-basis examiner adequately accounted for 
the role that the Veteran's other psychiatric symptomatology 
(such as his depression) played in his overall disability 
picture.  Crucially, the August 2008 VA fee-basis examiner 
specifically stated that the Veteran did not evidence PTSD in 
conformity with the DSM-IV criteria.  In discussing the 
Veteran's stressor involving D.R.P., the examiner noted that 
the Veteran "did not have any significant response to the 
stressor at the time of the trauma, including fear of death 
or physical injury, intense fear or horror, feeling helpless, 
stunned or in shock.  He does not have any symptoms of re-
experiencing the traumatic event.  He does not have any 
symptoms of avoidance of stimuli associated with the trauma.  
He has not experienced any symptoms of increased arousal as a 
result of the traumatic event."  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  
As such, the Board finds the opinion of the August 2008 VA 
fee-basis examiner to be highly probative.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]

The Veteran, in essence, argues that the opinions of his 
treating clinicians at VA should be afforded more weight.  
See the August 2009 hearing transcript, page 7.  Both the 
United States Court of Appeals for the Federal Circuit and 
the Court have specifically rejected the "treating physician 
rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); see also Guerrieri, supra.  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  In the 
instant case, the VA clinicians mention no stressor upon 
which their diagnoses of PTSD are based and fail to consider 
the Veteran's substantial history of psychiatric diagnoses 
other than PTSD as well as alcohol abuse.  Moreover, the 
Board finds it particularly significant that the Veteran's 
private treating physician, Dr. K.S.R., has not diagnosed him 
with PTSD.  The Veteran's argument is accordingly without 
merit.
The only other evidence in the claims file alleging that the 
Veteran has PTSD consists of his own statements.  It is now 
well settled, however, that lay persons without medical 
training are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's statements are 
accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the Veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
Veteran's claim fails on this basis alone.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].

With respect to element (3) of 38 C.F.R. § 3.304(f), medical 
nexus, in the absence of current PTSD, it follows that a 
medical nexus is necessarily lacking also.  

To the extent that the Veteran himself contends that a 
medical relationship exists between his claimed PTSD and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the Veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, element (3) of 38 C.F.R. § 3.303(f), medical 
nexus, has not been satisfied, and the Veteran's claim fails 
on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
PTSD, as elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  Contrary to the assertions of the Veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


